t c summary opinion united_states tax_court gary g bendickson petitioner v commissioner of internal revenue respondent docket no 786-o00s filed date bruce n crawford for petitioner melissa j hedtke for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner's federal income taxes for the years and respectively and additions to tax under sec_6651 of dollar_figure and dollar_figure for the years and respectively respondent conceded the additions to tax under sec_6651 respondent in the answer to amended petition alleged that petitioner is liable for the addition_to_tax under sec_6651 for the years and in the amounts of dollar_figure and dollar_figure respectively and for the penalty under sec_6662 for the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent has the burden_of_proof as to those issues raised in the answer rule a we must decide whether petitioner is entitled to deduct net operating losses in excess of the amounts allowed by respondent whether petitioner is entitled to deduct schedule c profit or loss from business_expenses disallowed by respondent whether petitioner is liable for the additions to tax under sec_6651 and whether petitioner is liable for the penalties under sec_6662 some of the facts in this case have been stipulated and are so found petitioner resided in plymouth minnesota at the time he filed his petition during and petitioner worked as an accountant during this time petitioner resided at his family’s cabin in clearwater minnesota the cabin was located approximately miles from his father’s office in plymouth minnesota petitioner’s father was a certified_public_accountant with an accounting firm in plymouth petitioner traveled to his father’s business office highway plymouth minnesota approximately four times each week during the years in issue petitioner met with clients at his father’s office petitioner did not meet with clients at the cabin where he was living petitioner listed the plymouth office address as his business address on the schedules c for the years in issue petitioner became involved in a horse breeding racing operation in the 1980s petitioner sold his final interest in the horse breeding racing operation in partnership returns for the horse breeding racing operation were not filed for the and taxable years petitioner deducted net_operating_loss carryforwards from his horse breeding racing operation in all years respondent allowed the net_operating_loss carryforwards to the extent petitioner showed that he had a basis of dollar_figure dollar_figure and dollar_figure for and respectively respondent disallowed dollar_figure dollar_figure and dollar_figure of the carryforwards for and respectively a net_operating_loss is the excess of the deductions allowed over the gross_income sec_172 a net_operating_loss for any taxable_year may be carried forward to each of the taxable years following the taxable_year of the loss sec_172 however deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs petitioner presented no evidence petitioner made no argument that would prove he was entitled to deduct the disallowed carryforwards petitioner failed to substantiate his basis in the partnership and the amount of the net_operating_loss_carryover we hold that petitioner is not entitled to deduct any net_operating_loss_carryover in excess of the amounts allowed by respondent at trial petitioner’s counsel said the only other issue other than the net_operating_loss_carryover issue was the deductibility of auto and travel_expenses counsel at that point appeared to be conceding the disallowance of deductions for entertainment and bookkeeping expenses in the years in question no evidence was introduced by petitioner on these two issues on brief petitioner’s counsel erroneously states that bookkeeping expenses are subject_to the rules of sec_274 as the entertainment_expenses are there is a complete lack of evidence with respect to the entertainment and bookkeeping expenses and no valid legal argument regarding these issues was made by petitioner petitioner has failed to substantiate these deductions we sustain respondent as to these two determinations there remains the question of petitioner’s disallowed automobile expense deductions petitioner deducted car and truck expenses of dollar_figure dollar_figure and dollar_figure on his and returns respectively the exact amount of the disallowances of the automobile expense are not part of the record at trial respondent stated that all of the mileage was allowed except for the commute between the cabin where petitioner resided and his father’s office petitioner did not dispute this statement petitioner’s position is that because his principal_place_of_business was the cabin where he lived he could deduct daily transportation_expenses incurred between his residence and another work location respondent’s position is that the principal_place_of_business was the office of petitioner’s father in 506_us_168 the supreme court held that when a taxpayer carries on business in more than one location the principal place of a taxpayer’s business is the most important or significant place of business this turns on two conditions the relative importance of the activities performed at each business location and the time spent at each place id pincite here we find that most of petitioner’s accounting services were rendered on the premises of his father’s office in plymouth minnesota petitioner went to that office four times each week during the years in issue petitioner met with clients at his father’s plymouth office petitioner admitted that he did not meet with clients at the cabin where he was living on his schedules c for the years petitioner listed the plymouth office address as his business address petitioner testified that his principal_place_of_business was the cabin where he resided and that he kept some records there we are not required to accept the self-serving testimony of petitioner as gospel 87_tc_74 we find that petitioner’s principal_place_of_business was the plymouth office accordingly petitioner’s expenses of driving to and from plymouth are nondeductible commuting expenses 326_us_465 because the record is not clear as to the exact amounts of disallowance of car and truck expense deductions we consider sec_274 sec_274 imposes stringent substantiation requirements for the deduction of certain listed_property as defined under sec_280f such as an automobile taxpayers must substantiate by adequate_records the following items in order to claim automobile deductions the amount of each separate expenditure the listed property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1 5t c temporary income_tax regs fed reg date petitioner had no such records petitioner did not attempt to satisfy the reguirements of sec_274 because of petitioner’s failure to substantiate the expenses as required under sec_274 respondent’s disallowance of car and truck expense deductions is sustained in all respects respondent contends that petitioner is liable for additions to tax pursuant to sec_6651 sec_6651 a imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 the taxpayer must prove both reasonable_cause and a lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner filed his return on date and his return on date respondent established that the returns were not filed by their due_date petitioner made no argument and presented no evidence to show that his failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for additions to tax under sec_6651 for the years and in the amounts of dollar_figure and dollar_figure respectively respondent contends that petitioner is also liable for the sec_6662 penalty sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs petitioner did not provide any substantiation at trial for the deductions he claimed he did not maintain adequate_records as required under sec_6001 we find that respondent established that petitioner was negligent and that he disregarded -- - the rules and regulations petitioner made no argument to the contrary accordingly we hold that petitioner is liable for accuracy-related_penalties under sec_6662 for the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent for the deficiencies and the additions to tax under sec_6651 and the penalties under sec_6662 a and for petitioner for the additions to tax under sec_6651
